Citation Nr: 0311670	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  96-39 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for chronic urticaria and dermatographism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from November 1974 to March 
1977.        

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision dated in October 1993 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York, which denied entitlement to an 
increased evaluation for chronic urticaria and 
dermatographism.  The veteran expressed disagreement with the 
disability evaluation.  

Service connection for chronic urticaria and dermatographism 
was granted in a May 1977 rating decision and a 10 percent 
evaluation was assigned from March 2, 1977.  

In November 1997, the veteran testified before the 
undersigned Board Member at a personal hearing at the RO.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

In April 1998, this matter was remanded to the RO for 
additional development.  

In December 2000, this matter was transferred to the RO in 
Waco, Texas.   


REMAND

For reasons which will be discussed below, the Board finds 
that additional development is needed prior to a 
determination as to the merits of the claim currently on 
appeal.  During the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 was enacted.  The Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West 2002)) redefined VA's duty 
to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001); codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  VCAA.  38 U.S.C. 
§ 5103A(b)(1), (2).

The Board finds that another VA examination is necessary.  
The veteran's service-connected chronic urticaria and 
dermatographism are currently assigned a 10 percent rating 
under the former provisions of Diagnostic Code 7806, eczema.  
While this appeal was pending, the applicable rating criteria 
for the skin disorders were amended effective August 30, 
2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The 
Board finds that another examination is necessary in order to 
determine if the veteran meets the rating criteria for a 
higher rating under the revised diagnostic codes for skin 
disorders.  For instance, the Board notes that the August 
2002 VA examination report does not address whether the 
service-connected chronic urticaria and dermatographism 
covers 20 to 40 percent or more than 40 percent of the entire 
body; or 20 to 40 percent or more than 40 percent of exposed 
areas affected.  The medical evidence shows that the veteran 
uses corticosteroids when treating the skin disorder.  
However, the VA examination report does not indicate whether 
the skin disorder requires constant or near-constant systemic 
therapy during the past 12-month period or treatment for a 
total duration of six weeks or more, but not constantly, 
during the past 12-month period.  Thus, the Board finds that 
another examination is necessary.    

The Board also notes that the VCAA specifically provides that 
the duty to assist includes obtaining relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain, and that whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records with respect to the 
claim.  38 U.S.C. § 5103A(b)(1), (2).

Review of the record reveals that the veteran receives 
treatment at the VA medical center in Temple, Texas.  
Treatment records dated to August 2002 are associated with 
the claims folder.  Pursuant to the VCAA, the Board finds 
that the RO should attempt to obtain and associate with the 
claims folder the VA treatment records dated from August 
2002.    

Accordingly, this case is remanded for the following action: 

1.  The RO should make an attempt to 
obtain the veteran's treatment records 
showing treatment of his skin disorder 
from the Temple, Texas, VA medical center 
dated from August 2002.  
2.  The veteran should be afforded an 
appropriate VA medical examination to 
determine the nature, extent, and 
severity of the service-connected chronic 
urticaria and dermatographism.  The 
veteran's VA claims folder, including all 
information received pursuant to the 
above requests, must be made available to 
the examiner for review in connection 
with the examination.  
The examiner should report whether the 
service-connected chronic urticaria and 
dermatographism covers 20 to 40 percent 
or more than 40 percent of the entire 
body; or 20 to 40 percent or more than 40 
percent of exposed areas affected.  The 
examiner should indicate whether the skin 
disorder has required constant or near-
constant systemic therapy during the past 
12-month period or treatment for a total 
duration of six weeks or more, but not 
constantly, during the past 12-month 
period.  
The examiner should report whether the 
service-connected chronic urticaria and 
dermatographism causes scarring and if 
so, for disfigurement of the head, face, 
or neck, the examiner should report the 
length and width of the scars; whether 
the scars are elevated or depressed on 
palpation, adherent to underlying tissue, 
hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); 
whether the skin texture is abnormal 
(irregular, atrophic, shiny, scaly, etc.) 
in an area exceeding six square inches 
(39 sq. cm.); whether there is underlying 
soft tissue missing in an area exceeding 
six square inches (39 sq. cm.); whether 
the skin is indurated and inflexible in 
an area exceeding six square inches (39 
sq. cm.); whether there is visible or 
palpable tissue loss; whether there is 
frequent loss of covering of skin over 
the scar; and whether the scar limits the 
function of affected parts.  

The examiner should report whether the 
scars, other than head, face, or neck, 
exceed an area of 144 square inches (929 
sq. cm.), exceed an area of 72 square 
inches (465 sq. cm.), or exceed an area 
of 12 square inches (77 sq. cm.); are 
associated with underlying soft tissue 
damage; are not associated with 
underlying soft tissue damage and do not 
cause limited motion and cover an area or 
areas of 144 square inches (929 sq. cm.) 
or greater; are not associated with 
underlying soft tissue damage and cause a 
frequent loss of covering of skin over 
the scar; are not associated with 
underlying soft tissue and are painful on 
examination; or cause limitation of 
function of affected part.



The examiner should provide the complete 
rationale for all conclusions reached.  
The report of the examination should be 
associated with the veteran's VA claims 
folder.

3.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issue of entitlement to a disability 
evaluation in excess of 10 percent for 
chronic urticaria and dermatographism.  
The RO should evaluate the increased 
rating claim under both the old and the 
current VA regulations for rating skin 
disabilities.  The RO should determine 
which set of regulations is more 
favorable to the veteran, and apply the 
one more favorable in accordance with 
VAOPGCPREC 3-2000 and Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 
(1991).  If all the desired benefits are 
not granted, an appropriate supplemental 
statement of the case should be furnished 
to the veteran.  He should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



